01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR21-108-004 RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   SERGIO REYES-PINA,                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offenses charged:
15
        1. Conspiracy to Distribute Controlled Substances
16
     Date of Detention Hearing:    July 6, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05         2.      Defendant poses a risk of flight based on his prior failures to appear in two prior

06 criminal convictions, and failure to comply with court orders regarding failure to complete

07 community service and consumer awareness classes. Defendant is a danger to the community

08 based on the nature of the alleged offense, and because a firearm was found in his residence.

09 Defendant is further a danger to the community because he does not have an appropriate release

10 address. The government alleged, by reference to wire interceptions, the allegation that his

11 current roommate was also involved in the alleged drug trafficking conspiracy.

12         3.      There does not appear to be any condition or combination of conditions that will

13 reasonably assure the defendant’s appearance at future Court hearings while addressing the

14 danger to other persons or the community.

15      It is therefore ORDERED:

16      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

17         General for confinement in a correction facility separate, to the extent practicable, from

18         persons awaiting or serving sentences or being held in custody pending appeal;

19      2. Defendant shall be afforded reasonable opportunity for private consultation with

20         counsel;

21      3. On order of the United States or on request of an attorney for the Government, the person

22         in charge of the corrections facility in which defendant is confined shall deliver the



     DETENTION ORDER
     PAGE -2
01        defendant to a United States Marshal for the purpose of an appearance in connection

02        with a court proceeding; and

03     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

04        for the defendant, to the United States Marshal, and to the United State Probation

05        Services Officer.

06     DATED this 6th day of July, 2021.

07

08
                                                       A
                                                       S. KATE VAUGHAN
09                                                     United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
